DETAILED ACTION
Status of the Application
The following is a non-Final Office Action. In response to Examiner's communication of March 18, 2022, Applicant, on June 8, 2022, amended claims 1, 3, 5, 13, & 18 and canceled claim 4. Claim 6 was previously canceled. Claims 1-3, 5, & 7-20 are now pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2022 has been entered.
 
  





Response to Amendment
Applicant's amendments are not sufficient to overcome the 35 USC 101 rejections set forth in the previous action. Therefore, these rejections are maintained below.
Applicant's amendments render moot the prior art rejections set forth in the previous action. Therefore, new grounds for rejection necessitated by Applicant’s amendments are set forth below.

Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.

Applicant argues that an inventive concept is present and that the claim is thus eligible because at least the limitation of “determining, based on a plurality of relevant paths comprised by the plurality of graphs, a suitable path comprising a minimum number of conditionally selectable sub-paths, wherein the suitable path satisfies a path selection condition specifying a number of times the suitable path has been executed with a level of user satisfaction exceeding a predetermined threshold,” and thus, the independent claims are believed to be directed to statutory subject matter. Examiner respectfully disagrees.
	Pursuant to 2019 Revised Patent Subject Matter Eligibility Guidance, in order to determine whether a claim is directed to an abstract idea, under Step 2A, we first (1) determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes), and (2) determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. Next, if a claim (1) recites an abstract idea and (2) does not integrate that exception into a practical application, in order to determine whether the claim recites an “inventive concept,” under Step 2B, we then determine whether the claim recites any of the additional elements beyond the recited abstract idea, individually and in combination, are significantly more than the abstract idea itself. 84 Fed. Reg. 56.
Under prong 1 of Step 2A, claim 1, and similarly claims 2, 3, 5 & 7-20, recites “[a] method, comprising: identifying … a business task to be performed by interacting with one or more applications collectively having a plurality of application states; identifying, among the plurality of application states, an initial application state, an intermediate application state, and a final application state associated with the business task; identifying a plurality of graphs, wherein each graph of the plurality of graphs comprises a respective plurality of vertices representing a subset of the plurality of application states, wherein each plurality of vertices comprises a first vertex representing the initial application state, a second vertex representing the intermediate application state, and a third vertex representing the final application state, and wherein each graph of the plurality of graphs comprises at least one relevant path including the first vertex, the second vertex, and the third vertex; determining, based on a plurality of relevant paths comprised by the plurality of graphs, a suitable path comprising a minimum number of conditionally selectable sub- paths, wherein the suitable path satisfies a path selection condition specifying a number of times the suitable path has been executed with a level of user satisfaction exceeding a predetermined threshold; and performing the business task by utilizing the suitable path.” Claims 1-3, 5, & 7-20, in view of the claim limitations, are directed to the abstract idea of identifying a business task performed interacting with applications having states, identifying initial, intermediate, and final states, identifying a plurality of relevant graphs comprising the initial, intermediate, and final states represented nodes and edges in the graphs, determining a suitable path based on the plurality of relevant comprising a minimum number of conditionally selectable sub-paths with user satisfaction exceeding a threshold, and performing the business task using the suitable path.

As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of identifying a business task performed interacting with applications having states, identifying initial, intermediate, and final states, identifying a plurality of relevant graphs comprising the initial, intermediate, and final states represented nodes and edges in the graphs, determining a suitable path based on the plurality of relevant comprising a minimum number of conditionally selectable sub-paths with user satisfaction exceeding a threshold, and performing the business task using the suitable path could all be reasonably interpreted as a human mentally observing to identify business tasks, states of the business tasks, and graphs comprising the states of the business tasks, a human using judgement to determine a suitable path of the graphs with a minimum sub-paths and user satisfaction exceeding a predetermined threshold, and a human performing the business tasks based on the suitable path either manually and/or using a pen and paper. Therefore, the claims, including the features referred to by Applicant, recite a mental process. 
Furthermore, as a whole, each of the limitations above manage business interactions and personal human user behavior, including instructions for humans to follow by identifying states and graphs of business tasks, determining paths of the business tasks for human business users based on human user satisfaction of tasks executed by human users, and human users implementing the business tasks based on human user satisfaction of tasks executed by human users. Therefore, the claims, including the features referred to by Applicant, recite a certain method of organizing human activity. 
Accordingly, the claims, including the features referred to by Applicant, recite a mental process and a certain method of organizing human activity.

Under prong 2 of Step 2A, the claims recite the additional elements beyond the recited abstract idea of “[a] system, comprising: a memory; a processor, coupled to the memory, the processor configured to” in claim 13, and similarly claims 1 & 18;  however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. In addition, these features merely generally link the abstract idea to a technical field/environment, namely a generic computing environment.

With respect to Applicant’s assertions that an inventive concept is present and that the claim is thus eligible because at least the limitation of “determining, based on a plurality of relevant paths comprised by the plurality of graphs, a suitable path comprising a minimum number of conditionally selectable sub- paths, wherein the suitable path satisfies a path selection condition specifying a number of times the suitable path has been executed with a level of user satisfaction exceeding a predetermined threshold,” as noted above, in order to determine whether the claim recites an “inventive concept,” Step 2B asks whether the claim recites any of the additional elements beyond the recited abstract idea, individually and in combination, are significantly more than the abstract idea itself. The MPEP discusses that "the second part of the Alice/Mayo test [(Step 2B)] is often referred to as a search for an inventive concept," and "an 'inventive concept' is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself." MPEP 2106.05 (emphasis added). Further, the MPEP goes on to describe "Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception? Examiners should answer this question by first identifying whether there are any additional elements (features/limitations/steps) recited in the claim beyond the judicial exception(s), and then evaluating those additional elements individually and in combination to determine whether they contribute an inventive concept (i.e., amount to significantly more than the judicial exception(s)).” MPEP 2106.05 (emphasis added).
However, the features referred to by Applicant of “determining, based on a plurality of relevant paths comprised by the plurality of graphs, a suitable path comprising a minimum number of conditionally selectable sub- paths, wherein the suitable path satisfies a path selection condition specifying a number of times the suitable path has been executed with a level of user satisfaction exceeding a predetermined threshold,” are not additional elements beyond the recited abstract idea, but rather, these features referred to by Applicant are part of and directed to the recited abstract idea. Specifically, a human can mentally use judgement by comparing the number of selectable sub-paths to determine the suitable path with the minimum number of sub-paths that exceed a user satisfaction threshold, and thus, the features referred to by Applicant recite a mental process. Further, the determining paths of the business tasks based on user satisfaction of tasks executed by human users manages business interactions and personal human behavior of human users, including providing instructions for humans to follow to perform the business tasks based on human execution of and satisfaction with the paths; therefore, the feature referred to by Applicant are a certain method of organizing human activity.
Accordingly, the features referred to by Applicant, recite abstract ideas, and thus, are not additional elements beyond the recited abstract idea and do not recite an inventive concept.

Under Step 2B, as in prong 1 of Step 2A, the only additional elements beyond the recited abstract idea in the claims include “[a] system, comprising: a memory; a processor, coupled to the memory, the processor configured to” in claim 13, and similarly claims 1 & 18; however, as noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Cohen, et al. (US 20210166684 A1) at [0133] (discussing the implementations of the systems and techniques of the invention are implemented by a general purpose computer) and Applicant’s specification at [0068]-[0067] (discussing the invention are implemented by general purpose computers in accordance with teachings of the disclosure). Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, receiving or transmitting data over a network, electronic record keeping, storing and retrieving information in memory, and presenting offers, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7. 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.	

Response to Arguments - Prior Art
Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are now moot in view of new grounds for rejection necessitated by Applicant’s amendment.
Further, the combined teachings of  Cohen, et al. (US 20210166684 A1), hereinafter Cohen, in view of Davis, et al. (US 20210049476 A1), hereinafter Davis, teach the argued limitations for the reasons set forth below.










Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5, & 7-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claims 2, 3, 5, & 7-20) recite “[a] method, comprising: identifying … a business task to be performed by interacting with one or more applications collectively having a plurality of application states; identifying, among the plurality of application states, an initial application state, an intermediate application state, and a final application state associated with the business task; identifying a plurality of graphs, wherein each graph of the plurality of graphs comprises a respective plurality of vertices representing a subset of the plurality of application states, wherein each plurality of vertices comprises a first vertex representing the initial application state, a second vertex representing the intermediate application state, and a third vertex representing the final application state, and wherein each graph of the plurality of graphs comprises at least one relevant path including the first vertex, the second vertex, and the third vertex; determining, based on a plurality of relevant paths comprised by the plurality of graphs, a suitable path comprising a minimum number of conditionally selectable sub- paths, wherein the suitable path satisfies a path selection condition specifying a number of times the suitable path has been executed with a level of user satisfaction exceeding a predetermined threshold; and performing the business task by utilizing the suitable path.” Claims 1-3, 5, & 7-20, in view of the claim limitations, are directed to the abstract idea of identifying a business task performed interacting with applications having states, identifying initial, intermediate, and final states, identifying a plurality of relevant graphs comprising the initial, intermediate, and final states represented nodes and edges in the graphs, determining a suitable path based on the plurality of relevant comprising a minimum number of conditionally selectable sub-paths with user satisfaction exceeding a threshold, and performing the business task using the suitable path.
As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of identifying a business task performed interacting with applications having states, identifying initial, intermediate, and final states, identifying a plurality of relevant graphs comprising the initial, intermediate, and final states represented nodes and edges in the graphs, determining a suitable path based on the plurality of relevant comprising a minimum number of conditionally selectable sub-paths with user satisfaction exceeding a threshold, and performing the business task using the suitable path could all be reasonably interpreted as a human mentally observing to identify business tasks, states of the business tasks, and graphs comprising the states of the business tasks, a human using judgement to determine a suitable path of the graphs with a minimum sub-paths and user satisfaction exceeding a predetermined threshold, and a human performing the business tasks based on the suitable path either manually and/or using a pen and paper; therefore, the claims recite a mental process. Furthermore, as a whole, each of the limitations above manage business interactions and personal human user behavior, including instructions for humans to follow by identifying states and graphs of business tasks, determining paths of the business tasks for human business users based on human user satisfaction of tasks executed by human users, and human users implementing the business tasks based on human user satisfaction of tasks executed by human users. Accordingly, the claims are directed to a certain method of organizing human activity and mental processes, and thus, the claims recite an abstract idea under the first prong of Step 2A.
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “by a computer system” in claim 1, “[a] system, comprising: a memory; a processor, coupled to the memory, the processor configured to” in claim 13, and “[a] non-transitory computer-readable storage medium comprising executable instructions that, when executed by a computer system, cause the computer system to” in claim 18, and further, the depended claims recite the additional elements of “a desktop application or a browser-based application” in claim 2, “performed by … a chat bot or a voice-controlled bot” in claim 7, and “performed by a neural network” in claim 12;  however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. In addition, these features merely generally link the abstract idea to a technical field/environment, namely a generic computing environment. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2, 3, 5, 7-12, 14-17, 19, & 20 do not integrate the abstract idea into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Cohen, et al. (US 20210166684 A1) at [0133] (discussing the implementations of the systems and techniques of the invention are implemented by a general purpose computer) and Applicant’s specification at [0068]-[0067] (discussing the invention are implemented by general purpose computers in accordance with teachings of the disclosure). Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, receiving or transmitting data over a network, electronic record keeping, storing and retrieving information in memory, and presenting offers, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2, 3, 5, 7-12, 14-17, 19, & 20 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-3, 5, & 7-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-11, & 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen, et al. (US 20210166684 A1), hereinafter Cohen, in view of Davis, et al. (US 20210049476 A1), hereinafter Davis.		
Regarding claim 1, Cohen discloses a method, comprising ([0023], [0043], [0045]-[0048]): 
identifying, by a computer system, a business task to be performed by interacting with one or more applications collectively having a plurality of application states (Abstract, [0048], [0050]-[0054], [0056], fig. 2A, the invention is includes computer program product controlling a dialogue between a user and the computer system, wherein the system receives and determines (1100, 1200) intent representing a desired interaction with a computer system, wherein the desired interaction specified by the received intent corresponds to a state transition to a target node in one or more dialogue graphs defining a dialogue state machine with a plurality of nodes representing states of the dialogue, and with edges representing transitions between the states); 
identifying, among the plurality of application states, an initial application state, an intermediate application state, and a final application state associated with the business task (Abstract, [0056]-[0057], the dialog controller 140 matches 1300 the desired interaction to a node of a dialogue graph and identifies the matching node as the target node (i.e. third vertex representing final application state), checks 1400 if all parameter values required by the at least one precondition for transitioning from the current node (i.e. first vertex representing initial applicant state) to the target node (i.e. third vertex representing final application state) are available in the received intent input and context, if there are missing parameters, then the dialogue controller generates 1410 a temporary dialogue node to request the at least one missing parameter (i.e. second vertex representing an immediate application state)); 
identifying a plurality of graphs, wherein each graph of the plurality of graphs comprises a respective plurality of vertices representing a subset of the plurality of application states, wherein each plurality of vertices comprises a first vertex representing the initial application state, a second vertex representing the intermediate application state, and a third vertex representing the final application state, and wherein each graph of the plurality of graphs comprises at least one relevant path including the first vertex, the second vertex, and the third vertex ([0041]-[0042], [0047], [0078]-[0090], [0092]-[0098], fig. 8A, 8B, wherein a particular dialogue graph includes alternative dialogue paths for a particular desired interaction associated with the target, wherein each alternative path is associated with a performance level for each path, a number of dialog states in each path, and a number of dialog interactions with the user in view of the available parameters in the current context, wherein the nodes in the alternative paths include temporary nodes to collect missing parameters, [0053], [0056], wherein dialogue graphs define a dialogue state machine with a plurality of nodes representing states of the dialogue, and with edges representing transitions between the states to a target nod representing corresponding to the desired interaction); 
determining, based on a plurality of relevant paths comprised by the plurality of graphs, a suitable path comprising a minimum number of conditionally selectable sub-paths, wherein the suitable path satisfies a path selection condition specifying a number … ([0028], [0041]-[0042], [0047], [0090], [0092]-[0098], fig. 8A, 8B, the system selects the alternative path including temporary nodes to collect the missing parameters with the performance level matching a determined performance level or the shortest path reaching a node for a desired interaction having the lowest number of dialogue states on the path or the lowest number of interactions with a user to fulfill preconditions of intermediate nodes to transition from the current node to the target node  (i.e. the path with lowest dialog states or interactions with a user fulfill preconditions of intermediate nodes to reach a desired node is the path with minimum number of conditionally selectable sub-paths), [0041]-[0042], [0047], [0078]-[0090], [0092]-[0098], fig. 8A, 8B, wherein each alternative dialogue paths for a particular interaction with a target is associated with a number of dialog states in each path and a number of dialog interactions with the user (i.e. each of the dialog states or interactions with the users in each alternative path is a conditionally selectable sub-path of the alternative path)); and 
performing the business task by utilizing the suitable path ([0097], when selecting the alternative path is selected, and the dialogue controller generates additional dialogue steps by generating respective temporary nodes to collect the missing parameters, [0057]-[0059], if at least one required parameter value is missing in 1400, the dialogue controller generates 1410 a temporary dialogue node to request the at least one missing parameter to be rendered into a dialogue item in a graphical visualization 30 of the dialogue, the dialogue controller triggers 1500 an interaction 121 associated with the target node to retrieve data about the technical state of the industrial system 200 as a response to the desired interaction associated with the target node, the interface provides 1600 dialogue rendering information for presenting to the user 10 cognitive information 30 associated with the node most recently processed, wherein in the case of missing parameters, the dialogue may be rendered based on the information of the generated temporary node information about the missing parameter(s), and once all required preconditions are fulfilled to transition to the target node, the rendering information includes information about the parameter values of the respective precondition(s), the target node itself (e.g., where the node is located in the dialogue), and the technical status data retrieved in response to the desired interaction requested by the received intent input).
While Cohen discloses all of the above, including determining, based on a plurality of relevant paths comprised by the plurality of graphs, a suitable path comprising a minimum number of conditionally selectable sub-paths, wherein the suitable path satisfies a path selection condition specifying a number … (as above), Davis does not appear to expressly disclose the remaining elements of the following limitations, which however, are taught by further teachings in Davis.
Davis teaches wherein the suitable path satisfies a path selection condition specifying a number of times the suitable path has been executed with a level of user satisfaction exceeding a predetermined threshold ([0062], [0067]-[0068], [0070], [0083]-[0084], in an example configuration for improving the accuracy of a compendium of natural language responses, potential response scoring module 330 scores and ranks the search results according to each result's relevance to the natural language query, user feedback module 340 presents one or more ranked results to the querier, and attempts to collect feedback on the presented results, if user feedback is above a threshold level of satisfaction with a presented result, compendium revision module 340 uses information in the presented result to form a response and add the response to the compendium for use in answer future queries, [0020], [0023], an embodiment of the invention is implemented as a software application that modifies or works in conjunction with a chatbot system, wherein as the information a chatbot presents changes, the compendium must be correspondingly changed).
Cohen and Davis are analogous fields of invention because both address the problem of determining a series of responses in a communication between a person and chat applicant, including a chat bot. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Cohen the ability for the path selection condition to specify a number of times the suitable path has been executed with a level of user satisfaction exceeding a predetermined threshold as taught by Davis since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of the path selection condition specifying a number of times the suitable path has been executed with a level of user satisfaction exceeding a predetermined threshold, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Cohen with the aforementioned teachings of Davis in order to produce the added benefit of improving the accuracy, or correctness, of a compendium of answers presented by a chatbot. [0020].
Regarding claim 2, the combined teachings of Cohen and Davis teach the method of claim 1 (as above). Further, Cohen discloses wherein the one or more applications comprise at least one of: a desktop application or a browser-based application ([0023], [0048], the invention is includes computer program product controlling a dialogue between a user and the computer system, [0051], [0099], [0112], fig. 9A, the user 10 uses the frontend 50 incorporating user interface functions like receiving inputs from the user and providing outputs to the user, including outputs as a display of the frontend 50 or provided through loudspeakers as voice output, [0119], [0122], fig. 10, the computing device 900 of the invention may be a desktop or server including a storage device 906 embodying computer program product containing instructions to perform the methods described above, and computer 950, which can be combined with components of computing device 900 (i.e. desktop application), is used by an operator/user to submit intent inputs to the computer system 100 and receive the rendered dialogue components provided by the dialogue controller, [0136], the systems and techniques described herein are implemented in a computing device that includes a frontend component, e.g., a client computer having a graphical user interface (i.e. desktop application) or a Web browser (i.e. browser based) through which a user can interact with an implementation of the systems of the invention).
Regarding claim 3, the combined teachings of Cohen and Davis teach the method of claim 1 (as above). Further, while Cohen discloses all of the above and wherein the path selection condition further specifies a path with a … measure ([0041]-[0042], [0047], [0090], [0092]-[0098], fig. 8A, 8B, the system selects the alternative path including temporary nodes to collect the missing parameters with the shortest path having the lowest number of dialogue states on the path, the lowest number of interactions in view of the available dialogue context, the least data-consuming path (number of entries or interaction from the user), or least data presenting path (number of data to be shown to the user)), and further, discloses the path selection is the path selection condition specifies a path with a … similarity ([0104], when the user asks for similar situations in the last 6 months (intent input T1.6), the intent input is mapped to the “similar situations” node 7e, and the transition to node 7e occurs), Cohen does not expressly disclose a highest similarity measure in the remaining elements of the following limitation, which however, is taught by further teachings in Davis.
Davis teaches wherein the path selection condition further specifies a path with a highest similarity measure ([0025], the invention receives and performs a natural language analysis on a natural language query, uses a natural language classifier to classify the query as matching one or more stored potential responses in the compendium of responses, the natural language classifier scores the potential responses against the query, where the score denotes a degree to which a potential response matches the query, and a response is deemed to match the query if the classifier scores the response with a score higher than a threshold score, and if more than one response matches the query, an embodiment uses the potential response with the highest score to respond to the query).
Cohen and Davis are analogous fields of invention because both address the problem of determining a series of responses in a communication between a person and chat applicant, including a chat bot. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Cohen the ability for the path selection condition to specify a path with a highest similarity measure as taught by Davis since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of the path selection condition specifying a path with a highest similarity measure, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Cohen with the aforementioned teachings of Davis in order to produce the added benefit of improving the accuracy, or correctness, of a compendium of answers presented by a chatbot. [0020].
Regarding claim 5, the combined teachings of Cohen and Davis teach the method of claim 1 (as above). Further, Cohen discloses wherein the path selection condition further specifies one or more parameters of the suitable path ([0041]-[0042], [0047], [0090], [0092]-[0098], fig. 8A, 8B, the system selects the alternative path including temporary nodes to collect the missing parameters with the performance level matching a determined performance level or the shortest path having the lowest number of dialogue states on the path, the lowest number of interactions in view of the available dialogue context, the least data-consuming path (number of entries or interaction from the user), or least data presenting path (number of data to be shown to the user)).
Regarding claim 7, the combined teachings of Cohen and Davis teach the method of claim 1 (as above). Further, Cohen discloses wherein the method is performed by one of: a chat bot or a voice-controlled bot ([0112], the dialogue display of the frontend used by the user to lead the dialogue with the computer system includes the messages of the dialogue participants shown in a typical chatbot like layout (i.e. chatbot), [0051], the user 10 uses the frontend 50 incorporating user interface functions like receiving inputs from the user and providing outputs to the user, wherein intent input includes voice input via a speech interface or in writing via a keyboard or other input device, and outputs may be provided on a display or through loudspeakers as voice output (i.e. voice controlled bot)).
Regarding claim 8, the combined teachings of Cohen and Davis teach the method of claim 1 (as above). Further, Cohen discloses wherein an application state of the plurality of application states comprises an input operation to be performed with respect to an application of the one or more applications (Abstract, [0005], [0030], the dialogue graph defining a dialogue state machine with a plurality of nodes representing states of the dialogue includes a current node, a target node to be reached corresponding to intent input representing a desired interaction, and a dialogue node to request the at least one missing parameter).
Regarding claim 9, the combined teachings of Cohen and Davis teach the method of claim 1 (as above). Further, Cohen discloses wherein an application state of the plurality of application states comprises an output operation to be performed by an application of the one or more applications ([0031], [0036], [0054], [0057], the target node represents the desired interaction, including review of recent alarms, review of signal trends, show information, show alarms, [0059], once all required preconditions are fulfilled to transition to the target node (e.g., “show information”) the rendering information includes the target node itself (e.g., where the node is located in the dialogue), and the technical status data retrieved in response to the desired interaction requested by the received intent input).
Regarding claim 10, the combined teachings of Cohen and Davis teach the method of claim 1 (as above). Further, Cohen discloses wherein an application state of the plurality of application states specifies a conditional selection of two or more sub-paths comprising a vertex representing a specified application state ([0041]-[0042], [0047], [0078]-[0090], [0092]-[0098], fig. 8A, 8B, wherein a particular dialogue graph includes alternative dialogue paths for a particular desired interaction associated with the target, wherein each alternative path is associated with a performance level for each path, a number of dialog states in each path, and a number of dialog interactions with the user in view of the available parameters in the current context, wherein the nodes in the alternative paths include temporary nodes to collect missing parameters, and the system selects the alternative matching a determined performance level or the shortest path having the lowest number of dialogue states on the path, the lowest number of interactions in view of the available dialogue context, the least data-consuming path (number of entries or interaction from the user), or least data presenting path (number of data to be shown to the user)).
Regarding claim 11, the combined teachings of Cohen and Davis teach the method of claim 1 (as above). Further, Cohen discloses wherein performing the business task further comprises: modifying the suitable path to produce a modified path; and appending the modified path to the plurality of graphs (Abstract, [0056]-[0057], the dialog controller 140 matches 1300 the desired interaction to a node of a dialogue graph and identifies the matching node as the target node, checks 1400 if all parameter values required are available, and if there are missing parameters, then the dialogue controller generates 1410 a temporary dialogue node to request the at least one missing parameter, and [0041]-[0042], [0047], [0090], [0092]-[0098], fig. 8A, 8B, the system selects the alternative path including temporary nodes to collect the missing parameters).
Regarding claims 13-17, these claims are substantially similar to claims 1 & 8-11, and therefore, are rejected on the same basis as claims 1 & 8-11. While claims 13-17 are directed toward a system comprising a processor coupled to a memory, Cohen discloses a system as claimed. [0048], [0119]-[0126].
Regarding claims 18-20, these claims are substantially similar to claims 1, 8, & 9, and therefore, are rejected on the same basis as claims 1, 8, & 9. While claims 18-20 are directed toward computer-readable storage medium instructions executed by a computer system, Cohen discloses a system as claimed. [0048], [0119]-[0126].
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen, et al. (US 20210166684 A1), hereinafter Cohen, in view of Davis, et al. (US 20210049476 A1), hereinafter Davis, in further view of Wu, et al. (US 20200137001 A1), hereinafter Wu.
Regarding claim 12, the combined teachings of Cohen and Davis teach the method of claim 1 (as above). Further, while Cohen discloses all of the above and wherein determining the suitable path is performed ([0041]-[0042], [0047], [0090], [0092]-[0098], fig. 8A, 8B, the system selects the alternative path including temporary nodes to collect the missing parameters with the shortest path having the lowest number of dialogue states on the path, the lowest number of interactions in view of the available dialogue context, the least data-consuming path (number of entries or interaction from the user), or least data presenting path (number of data to be shown to the user)), Cohen does not expressly disclose a highest similarity measuring in the remaining elements of the following limitation, which however, is taught by further teachings in Wu.
Wu teaches wherein determining the suitable path is performed by a neural network ([0136], [0140]-[0141], [0150], a response ranking model 1302 selects a top-ranked similarity score QA pair as the response 1306 to the user and current message 1304 from a set of candidate response questions or answers (i.e. determining suitable path satisfying the condition) based on a character-based chat index set 1312 by obtaining a character similarity result 1314 from the final similarity scores and character similarity result in 1226, 1228 in fig. 12 between the user and reference characters, [0059], a character module 360 comprises a personality classification model 364 generating personality scores based on, e.g., a recurrent convolutional neural network (RCNN) (i.e. using a first neural network), for performing personality comparisons between a user and reference characters and obtain a character similarity result of a reference character corresponding to the user in personality).
Cohen and Wu are analogous fields of invention because both address the problem of determining a series of responses in a communication between a person and chat applicant, including a chat bot. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Cohen the ability to determine the suitable path satisfying the path selection condition using a first neural network as taught by Wu since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of determining the suitable path satisfying the path selection condition using a first neural network, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Cohen with the aforementioned teachings of Wu in order to produce the added benefit of allowing a person to chat with a variety of characters in the real world in a feasible and intelligent way that acts like and models the characteristics of a specific character. [0037], [0073].

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sengupta, et al. (US 20210073474 A1), hereinafter Sengupta, disclosing systems and methods for performing a graph walk of a knowledge graph to determine missing information and generate responses asking users questions to gather the missing information;
Wang, et al. (US 20210064932 A1), hereinafter Wang, disclosing systems and methods to identify characteristics of a query, mapping the characteristics of the query to base elements of the knowledge graph in the artificial intelligence chatbot, generating a set of query paths in the knowledge graph, and selecting query paths in the set of query paths in the knowledge graph based on a minimum score of each query path.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623